Wood App. No. WD-06-061, 2006-0hio-5280. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 6 of the court of appeals’ Decision and Judgment Entry filed September 25, 2006:
“Where attorney fees are requested in the original pleadings, may a party wait until after judgment on the case in chief is entered to file its motion for attorney fees?”
O’Donnell, J., dissents.
The conflict cases are Fair Hous. Advocates Assoc., Inc. (1996), 114 Ohio App.3d 104, Mollohan v. Court Dev., Inc., Lorain App. No. 03CA008361, 2004-Ohio-2118, Wengerd v. Martin (Apr. 5, 2000), Wayne App. No. 99CA0004, and Shepherd v. Shea (May 14, 1997), Summit App. No. 17974.